         Case3:20-cv-00588-SDD-SDJ
        Case  3:20-cv-00588-BAJ-SDJ            Document3-1
                                               Document 9 09/09/20
                                                           09/08/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA

NIPPON YUSEN KABUSHIKI       §
KAISHA,                      §                        CIVIL ACTION
                             §
            Plaintiff,       §                        CASE NO.
                             §
        v.                   §                        JUDGE
                             §
RIVERSIDE NAVIGATION LTD.,   §                        MAGISTRATE
GLORY RIVERSIDE NAVIGATION   §
LTD., ACTIVE DENIZCILIK VE   §                        IN ADMIRALTY
GEMI ISLETMECILIGI A.S., AND §
ACTIVE SHIPPING & MANAGEMENT §
PTE LTD.,                    §
                             §
          Defendants.        §

                  ORDER AUTHORIZING ISSUANCE OF PROCESS OF
                   MARITIME ATTACHMENT AND GARNISHMENT

        Having reviewed and considered Plaintiff NIPPON YSEN KABUSHIKI KAISHA’s

 Ex-Parte Motion for Issuance of Process of Maritime            Attachment     and   Garnishment

 Pursuant to Supplemental Admiralty Rule B and for Expedited Consideration and Plaintiff’s

 Verified Complaint, together with the Attorney Declaration that the Defendants cannot be

 found in the District, and finding that the conditions of Rule B of the Supplemental Rules for

 Certain Admiralty and Maritime Claims of the Federal Rules of Civil Procedure appear to

 exist, the Court hereby:

       ORDERS the Clerk to issue Process of Maritime Attachment and Garnishment as prayed

for in the Verified Complaint against all property, tangible or intangible, belonging to , Defendants

RIVERSIDE NAVIGATION LTD. ( “Riverside”), GLORY RIVERSIDE NAVIGATION LTD. (

“Glory Riverside”), ACTIVE DENIZCILIK VE GEMI ISLETMECILIGI A.S., and ACTIVE

SHIPPING & MANAGEMENT PTE LTD. ( “Active”) (collectively “Defendants”) to wit: the M/T

RIVERSIDE (hereinafter “the Vessel”), which is currently located within the Middle District of

                                                  1
         Case3:20-cv-00588-SDD-SDJ
        Case  3:20-cv-00588-BAJ-SDJ             Document3-1
                                                Document 9 09/09/20
                                                            09/08/20 Page 2 of 3




Louisiana, in an amount up to USD 3,250,706.00 pursuant to Supplemental Rule B; and

          ORDERS that the Clerk of the Court shall issue further, supplementary process of

  maritime attachment and garnishment, on request of the Plaintiff and without further order of

  this Court; and

          ORDERS that a copy of this Order be attached to and served with the said Process of

  Maritime Attachment and Garnishment.

       ORDERS that the United States Marshal shall be authorized to serve this Order and the

Process of Maritime Attachment and Garnishment on the Master or the vessel agent for the M/T

RIVERSIDE (IMO No. 9412464) in the District; and

       ORDERS that the United States Marshal and/or any Substitute Custodian, which is

subsequently appointed by this Court, is authorized to allow the M/T RIVERSIDE to conduct

normal cargo operations, both discharging and loading, repair works, and to shift berths (consistent

with the United States Marshal’s requirements), always remaining within this judicial district, and

always at the risk and expense of the vessel’s interests; and

       ORDERS that the United States Marshal is released and held harmless for any and all

costs, fees, liabilities, or other expenses in any way arising out of the attachment of the M/T

RIVERSIDE; and

       ORDERS that the charges and expenses incurred by the United States Marshal shall be

deemed in custodia legis, and will be paid from the proceeds of the vessel’s sale unless otherwise

agreed. If a written objection is timely filed, payment of the disputed charges only shall be made

after the objection is resolved by agreement of the parties or by Court Order. Payment of the

undisputed charges shall not be affected; and

       ORDERS that any property of the Defendants, specifically the bunkers on board the M/T



                                                 2
            Case3:20-cv-00588-SDD-SDJ
           Case  3:20-cv-00588-BAJ-SDJ          Document3-1
                                                Document 9 09/09/20
                                                            09/08/20 Page 3 of 3




RIVERSIDE, as well as any tangible or intangible property of Defendants in the possession of its

steamship agents, may be released from attachment without further order of this Court, if the

United States Marshal and/or Substitute Custodian receives written authorization to do so from the

attorney who requested the attachment and garnishment, stating that he has conferred with all

attorneys representing parties to the litigation, and they consent to the request for the release, and

also provided that the Court has not entered any subsequent orders modifying this arrangement for

the release of the property which was attached pursuant to this Order; and Plaintiff shall hold

harmless and indemnify the United States of America, the United States Marshal, their agents,

servants, employees, from any and all claims arising from the attachment and release of the vessel

as is herein specifically provided; and

       ORDERS that any person claiming an interest in the property attached or garnished

pursuant to order upon application of the Court, be entitled to a prompt hearing in which Plaintiff

shall be required to show why the attachment or garnishment should not be vacated or other relief

granted.

       SIGNED at Baton Rouge, Louisiana this 9th day of September, 2020.



                                                S
                                            UNITED STATES DISTRICT COURT JUDGE




                                                  3
